Citation Nr: 0939856	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-29 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 10 percent for 
diabetes mellitus prior to April 16, 2007.

3.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus since April 16, 2007.

4.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for a low back disorder, diagnosed as degenerative disc 
disease (DDD).

5.  Entitlement to service connection for a low back 
disorder, diagnosed as DDD, to include as secondary to 
herbicide exposure.

6.  Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure and as secondary 
to service-connected diabetes mellitus.

7.  Entitlement to service connection for a skin disorder, 
described as fungus to the legs and groin, to include as 
secondary to herbicide exposure. 

8.  Entitlement to service connection for a left leg 
disorder, claimed as arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
December 1968.  He also had service in the National Guard.
 
This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2007, the Veteran submitted a claim for a 
"bilateral" knee disorder.  A claim for a left knee 
disorder was already on appeal; however, the claim for a 
right knee disorder has not been adjudicated.  Additionally, 
in March 2008, he submitted a claim for service connection 
for erectile dysfunction.  Both of these claims are referred 
to the RO for consideration.




FINDINGS OF FACT

1.  Throughout the entire rating period, the Veteran's 
hearing loss has been manifested by no more than Level I in 
the right ear and Level II in the left ear.

2.  Prior to April 16, 2007, the Veteran's diabetes was 
characterized by the need to limit his sugar intake.  The 
need for insulin and a restricted diet or an oral 
hypoglycemic agent was not shown.

3.  Since April 16, 2007, the Veteran's diabetes mellitus has 
been characterized by the need for an oral hypoglycemic 
medication.  The need for insulin, restricted diet and 
regulation of activities has not been shown.

4.  In a decision dated August 1989, the RO denied the claim 
for entitlement to service connection for a low back 
disorder.

5.  The Veteran did not appeal that decision and it became 
final one year later.  

6.  Evidence received since the RO's August 1989 decision is 
relevant and probative to the issue on appeal.

7.  A chronic low back disorder, a skin disorder to the left 
leg and groin, hypertension, and left knee arthritis were not 
manifest during service, were not shown for many years, and 
are unrelated to service.  

8.  DDD of the low back, hypertension, and a fungal infection 
of the leg and groin are not recognized as related to 
herbicide exposure.

9.  Hypertension is not related to the Veteran's service-
connected diabetes mellitus.




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code (DC) 6100 
(2009).

2.  The criteria for a rating in excess of 10 percent for 
diabetes mellitus prior to April 16, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.14, 4.115b, DC 7913 (2009).

3.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus since April 16, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.14, 4.115b, DC 7913 (2009).

4.  The evidence submitted since the RO's August 1989 
decision denying service connection for a low back disorder, 
diagnosed as DDD, is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2009). 

5.  A low back disorder, diagnosed as DDD, was not incurred 
in or aggravated by active duty service or as a result of 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2009). 

6.  Hypertension was not incurred in or aggravated by active 
duty service, is not proximately due to service-connected 
disability, or the result of herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2009). 

7.  A skin disorder, described as fungus to the legs and 
groin was not incurred in or aggravated by active duty 
service or as a result of herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2009). 

8.  A left leg disorder, claimed as arthritis, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Increase Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

In cases where the Veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of 
claim to see if the evidence warrants the assignment of 
different ratings for different periods of time during these 
claims a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Finally, in this case of his diabetes mellitus claim, the 
Veteran was initially rated at 10 percent for his service-
connected diabetes mellitus.  In a January 2008 decision, the 
RO increased the Veteran's rating to 20 percent, effective 
April 16, 2007.  

The Court of Appeals for Veterans Claims has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  Since the RO granted only a portion of the 
Veteran's increased rating claim, his appeals properly remain 
before the Board for review.

Diabetes Mellitus Prior to April 16, 2007

Under DC 7913, a rating in excess of 10 percent for diabetes 
mellitus is warranted with insulin and restricted diet or 
oral hypoglycemic agent and restricted diet (20 percent under 
DC 7913).  See 38 C.F.R. § 4.119, DC 7913 (2009).

Prior to April 16, 2007, a rating in excess of 10 percent is 
not warranted.  Specifically, at the October 2005 VA 
examination, the Veteran denied any hospitalizations due to 
his diabetes mellitus, and there was no evidence of 
hypoglycemic reactions.  Moreover, he was not following a 
diabetic diet.  Additionally, the VA examination did not 
indicate that he was taking insulin or an oral hypoglycemic 
agent.  

Additionally, based on a March 2007 treatment note, it does 
not appear that medication was contemplated for his diabetes 
mellitus until that time.  Therefore, as the evidence does 
not indicate that either oral medication or insulin were 
required to treat diabetes, an increased rating is not 
warranted prior to April 16, 2007.  

Diabetes Mellitus Since April 16, 2007

The Veteran has been rated at 20 percent for diabetes 
mellitus since April 16, 2007.  In order to receive an 
evaluation in excess of 20 percent under DC 7913, the 
evidence must show diabetes requiring insulin, restricted 
diet, and regulation of activities.  

Here, the evidence reflects that the Veteran was prescribed 
Metformin, an oral anti-diabetic drug on April 16, 2007.  
However, the evidence does not indicate that his diabetes 
requires regulation of activities.  Specifically, a December 
2007 VA examination report indicated that the Veteran was not 
restricted in his ability to perform strenuous activity.  
There is no contradictory medical evidence of record.  
Therefore, a rating in excess of 20 percent is not warranted.  

Bilateral Hearing Loss

In evaluating the extent of hearing loss, disability ratings 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by pure tone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometric test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric test.  

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the pure tone decibel loss. 

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical  row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2009).  

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

On the authorized audiological evaluation in October 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
4000
4000
Avg.
RIGHT
30
55
70
65
55
LEFT
20
55
70
90
59

Speech audiometry revealed speech recognition ability of 94 
percent in the each ear.  Based on the evidence above, Table 
VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing 
loss to be a Level I impairment.  Similarly, his left ear is 
at Level II impairment.  Applying these results to Table VII, 
a noncompensable evaluation is assigned.  

On the authorized audiological evaluation in December 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
4000
4000
Avg.
RIGHT
25
55
65
65
53
LEFT
20
55
65
90
58

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  
Based on the evidence above, Table VI of 38 C.F.R. § 4.85 
shows the Veteran's right ear hearing loss to be a Level I 
impairment.  Similarly, his left ear is at Level II 
impairment.  Applying these results to Table VII, a 
noncompensable evaluation is assigned.  

In October 2004, the Veteran underwent private audiological 
testing.  However, there is no indication that this audiogram 
used the Maryland CNC Speech Recognition Test as required by 
the regulations and is therefore not adequate for rating 
purposes.    

As noted above, the Board is limited in evaluating hearing 
loss to the mechanical application of the rating schedule 
under the specified testing methods.  The noncompensable 
evaluation currently-assigned for bilateral hearing loss 
accurately reflect his disability as contemplated under the 
VA rating criteria throughout the rating period on appeal.  
Additionally, there is no showing of an exceptional pattering 
of hearing impairment under Table VIa.  Therefore, the 
provisions of 38 C.F.R. §§ 4.86(a) or 4.86(b) are not 
applicable.   

With respect to all the increased rating claims, the Board 
has also considered the Veteran's statements that his 
disabilities are worse.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the 
nature and extent of the Veteran's disabilities has been 
provided by the medical personnel who have examined him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination reports) directly 
address the criteria under which these disabilities are 
evaluated.  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2009) but finds that the evidence does not 
show that the Veteran's diabetes mellitus or hearing loss has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.

Specifically, the Veteran has remained employed as a claims 
adjuster and, although he missed two weeks of work, he 
attributed his missed work to his knee disorder, rather than 
his diabetes mellitus or hearing loss.  Additionally, he 
stated that his October 2005 VA examination that his hearing 
loss affected his ability to hear the television and 
understanding conversations.  However, the evidence does not 
indicate that this has affected him in his employment.

Therefore, since the evidence does not indicate that he was 
either unable to work or that he had been hospitalized due to 
his diabetes mellitus or hearing loss, the Board finds that 
referral for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeals are denied.

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  If it finds that the 
submitted evidence is new and material, VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the Veteran in developing the facts necessary for the 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for 
a low back disorder.  The RO denied this claim in August 1989 
on the basis that the service treatment records did not 
indicate a chronic disability that was incurred while on 
active duty.  He did not appeal the RO's decision, and the 
decision became final one year later.  

The evidence of record at the time of the initial decision 
included his service treatment records and personnel records 
from active duty, as well as treatment records from his 
service in the National Guard.  The evidence also included a 
November 1988 letter from a private physician, a private 
evaluation note from May 1989, as well as a VA examination 
report and X-ray report from April 1989.

Since the RO's decision became final, the Veteran has 
submitted a series of private treatment notes from May 1989 
and from August 2001 to June 2005.  The evidence also 
includes VA outpatient treatment records from February 2005 
to September 2007, as well as VA examinations in April 1989, 
October 2005 and December 2007.  

In this case, among the evidence submitted by the Veteran is 
a March 2005 statement from a fellow veteran who served in 
Vietnam.  This veteran stated that he knew the Veteran and 
recalled an incident in March 1968 where a military vehicle 
the Veteran was in struck a land mine.  He also recalled the 
Veteran being evacuated for "several unknown injuries."  

As the August 1989 RO decision denied the Veteran's claim 
partially on the basis that his treatment records did not 
indicate the existence of such an incident, the Board 
concludes that this statement is both new and material to an 
unestablished fact.  See 38 C.F.R. § 3.156(a) (2009).  
Therefore, the claim for entitlement to service connection 
for a low back disorder is reopened.  Having reopened the 
claim, the Board will address it on the merits.

Service Connection Claims  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
	Active military, naval, or air service includes any period of 
active duty training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training (INACDUTRA) during which the individual 
concerned was disabled from an injury incurred or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24) (2009); see 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998).
	
	That is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 
11 Vet. App. at 419.
	
	Claims Based on Herbicide Exposure
	
	The Board will first address the Veteran's contention that 
his low back disorder, hypertension, and skin disorder to his 
legs and groin were all due to his exposure to herbicides 
during his active service in Vietnam. 
	
	In this regard, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6) 
(2009). 
	
	The Veteran's DD-214 indicates that he received the Vietnam 
Service Medal and Vietnam Campaign Medal, thus establishing 
that he had active service in the Republic of Vietnam within 
the presumptive period specified above.  As such, it is 
presumed that he was exposed to an herbicide agent during 
active service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2009).
	
	Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not 
for application.  Indeed, service connection is only 
warranted on this basis for a specific list of diseases set 
forth under 38 C.F.R. § 3.309(e), to include chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, type II diabetes mellitus, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).
	
	Therefore, because issues such as degenerative disc disease 
of the low back, hypertension and fungal infections of the 
skin are not among the disorders listed under 38 C.F.R. 
§ 3.309(e), an award of presumptive service connection based 
on herbicide exposure is not warranted.
	
	Hypertension as Secondary to Diabetes Mellitus
	
	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Veteran has been service connected for diabetes mellitus 
since November 2005.  He now asserts that his hypertension is 
attributable to his service-connected diabetes mellitus.  
However, the Board concludes that service connection for 
hypertension is not warranted on this basis.  
	
	On this matter, the Board places significant probative value 
on the Veteran's December 2007 VA examination undertaken 
specifically to address this issue.  At that time, the VA 
examiner confirmed a diagnosis of hypertension; opined that 
hypertension was not a complication of diabetes mellitus, 
based on the fact that hypertension had its onset prior to 
the onset of diabetes.  Specifically, the examiner noted that 
the Veteran began receiving treatment for hypertension in 
1970, while diabetes was not treated until 2007.  
	
In assigning high probative value to this report, the Board 
notes that the examiner reviewed the claims file, obtained a 
reported history from the Veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the Veteran's past medical history or that 
he misstated any relevant fact.  

Therefore, as the Board finds this opinion to be of great 
probative value, it concludes that the competent evidence 
weighs against the finding that the Veteran's hypertension is 
attributable to his service-connected diabetes mellitus.
	
	Service Connection on a Direct Basis
	
	Having concluded that entitlement to service connection for 
any of the claims on appeal has not been established as 
secondary to herbicide exposure or to a service-connected 
disability, the Board will next review entitlement on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994),
	
	The Veteran's service treatment records reflect that, in 
November 1968, he reported to a medical dispensary with 
symptoms of a superficial infection and ulcer on his penis.  
Treatment at that time was limited to antibacterial ointment 
and daily cleansing.  He noted having this lesion when he 
underwent his separation physical examination in December 
1968.  However, the lesion was no longer observed during the 
examination itself.  
	
	As to the issues of a left knee disorder, low back disorder, 
and hypertension, the service treatment records do not 
reflect complaints of, treatment for, or a diagnosis related 
to any of these disorders or any symptoms reasonably 
attributed thereto.  Additionally, at the time of discharge, 
the Veteran's separation physical examination in December 
1968 did not note any disorder related to any of these 
disorders.
	
	On the issue of in-service treatment history, the Board notes 
that the service treatment records do not indicate any 
treatment in March 1968 when, according to statements by the 
Veteran and others, a vehicle he was driving was destroyed by 
a land mine.  The lack of records notwithstanding, the fact 
that he was awarded a Purple Heart medal corroborates his 
assertion that he was injured.  However, the treatment 
records do not indicate that his injuries were specific to 
his lower back or left leg.  To the contrary, his personnel 
records describe his wounds simply as "multiple lacerations 
of both legs and both hands."  
	
	The service treatment records also include physical 
examinations related to his service in the National Guard.  
Specifically, at his enlistment physical examination in July 
1979, he denied all pertinent medical or surgical history.  
Moreover, aside from bilateral hearing loss, no disorders 
were noted upon examination.  A second physical examination 
in October 1981 also did not reveal any new chronic 
disorders.  
	
	The service treatment records do indicate that in February 
1985, the Veteran was treated at an Air Force clinic with 
complaints of pain in his middle back, for which he was 
diagnosed with a thoracic-lumbar spasm and given pain relief 
medication.  The evidence does not indicate that this event 
resulted in a chronic condition, however, as a physical 
examination in October 1985 did not note any back disorder.  
Moreover, at his May 1989 physical examination, the Veteran 
noted a history of chronic low back pain, and specifically 
mentioned the 1985 back injury, but the examination of 
lumbosacral spine at that time was normal.  
	
	Next, post-service evidence does not reflect a continuity of 
symptoms related to any of these disorders since service 
discharge.  Specifically, the first indication in the post-
service treatment records of a skin disorder is in February 
2005, when he complained of an intermittent rash in the left 
lower extremity.  At the VA examination in October 2005, he 
complained of having a fungus since his service in Vietnam, 
but he did not present with a skin disorder at that time.  
The Board notes that this complaint of a skin disorder came 
approximately 37 years after his discharge from active duty. 
	
	Next, the first indication of a left leg disorder was when 
the Veteran stated at an outpatient treatment evaluation in 
August 2007 that he had been feeling left knee pain since the 
previous June.  X-rays taken in July 2007 indicated 
osteoarthritis in both knees.  However, these evaluations are 
39 years after his release from active duty.
	
	The first non-service indication of a low back disorder is 
the claim the Veteran filed in March 1989, asserting that his 
low back pain was related to his motor vehicle accident in 
1968.  However, the 1989 claim was made 21 years after his 
release from active duty.  While the treatment records do 
reflect that he was injured in 1985, this injury apparently 
healed without any chronic symptoms.  Even so, the Veteran's 
claim was made four years after that particular incident.
	
	Finally, at his VA examination in October 2005, the Veteran 
indicated that he had been treated for hypertension for 
"years" prior that point.  The VA examination in December 
2007 indicated that he had been treated for hypertension 
since 1970, but there was no record of treatment for this 
disorder prior to August 2001.  
	
	Additionally, the physical examinations he underwent while in 
the National Guard do not note a diagnosis or treatment for 
hypertension, although his blood pressures were elevated.  
Even so, when accepting that the Veteran's hypertension was 
first diagnosed in 1970, it is still two years after his 
release from active duty.  
	
	Therefore, based on the competent evidence of record, 
continuity of symptomatology is not established for a low 
back disorder, a left leg disorder, hypertension, or a skin 
disorder.  
	
	In addition to the absence of documented post-service 
symptomatology, the evidence includes the Veteran's 
statements asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  
	Significantly, the Board finds that his reported history of 
continued symptomatology since active service is inconsistent 
with the other evidence of record.  Indeed, while he stated 
that his disorder began in service, the separation 
examination was absent of any complaints.  Moreover, the 
National Guard physical examinations do not reflect treatment 
or disorders from the time he left active duty until the time 
of his first filed claim in 1989.
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's claimed disorders to active duty, despite his 
contentions to the contrary.    
	
	Regarding the Veteran's claims for a left leg disorder and 
hypertension, neither of these disorders was noted while on 
active duty.  Indeed, his own statements appear to indicate 
that his left knee was first injured in July 2007.  While an 
MRI in September 2007 indicated degenerative osteoarthritis, 
the service treatment records do not indicate an associated 
trauma to the knee while on active duty. 
	
	Similarly, while the Veteran has asserted that his 
hypertension began relatively soon after active duty, 
hypertension was not noted during active duty or within a 
year after his discharge.  Indeed, his primary contention has 
been that it was related to his service-connected diabetes 
mellitus, rather than to anything that occurred on active 
duty.  
	
	Concerning the Veteran's claim for a skin disorder, it is 
true that he received treatment for a minor infection on his 
penis in November 1968.  However, this infection appeared to 
have resolved, as no subsequent treatment was noted.  
Therefore, the Board concludes that that incident was of a 
transitory nature, and is not related to the claimed skin 
disorder.  
	
	Finally, regarding his low back claim, the Board places 
significant probative value on the December 2007 VA 
examination undertaken specifically to address this.  At that 
time, the examiner noted that the Veteran was diagnosed with 
DDD of the low back in December 2007.  An MRI confirmed this 
diagnosis.  
	
	However, after a thorough examination, the examiner opined 
that it was less likely than not that the Veteran's DDD in 
the lumbar spine resulted from the motor vehicle accident in 
1968.  The examiner reflected that an X-ray in April 1989 
indicated a normal spine.  Moreover, the competent evidence 
relating to the accident does not indicate what injuries the 
Veteran incurred.  Instead, the examiner noted that 
degenerative arthritis is the most common cause of lumbar 
spinal stenosis and affects older people.  
	
	In support of his claim, the Veteran submitted a November 
1988 statement indicating that he had a "20 year history of 
lumbosacral back pain with intermittent right sciatica."  He 
has also submitted a May 1989 private physical evaluation 
which diagnosed low back pain with possibly some element of 
disc pathology that was attributable to the 1968 accident.  
	
The Board is not obligated to accept medical opinions 
premised on a veteran's recitation of medical history.  See 
Godfrey v. Brown, 8 Vet. App. 113 (1995).  However, reliance 
on a veteran's statements renders a medical report incredible 
only if the Board rejects the statements of the veteran.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992) for the proposition 
that Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran); see also Reonal v. Brown, 5 Vet. App. 
458, 460 (1993) (Board may reject medical opinion based on 
facts provided by the veteran previously found to be 
inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(Board is not bound to accept uncorroborated account of 
veteran's medical history but must assess the credibility and 
weight of the evidence provided by the veteran rejecting it).

The Board accepts the observations by these private 
physicians that the Veteran has a current low back disorder.  
However, the competent evidence of record does not support 
the inference that his current disorder is related to active 
duty.  Specifically, neither statement indicates that these 
physicians had the opportunity to review the competent 
evidence in the claims file and thus were reliant on the 
accuracy of the Veteran's statements alone.  

However, for the reasons stated previously, namely the 
absence of low back symptomatology in numerous treatment 
records and physical examinations in the time between active 
duty and the time of his claim, the Board has concluded that 
the Veteran's statements are not credible.  Consequently, as 
the observations and conclusions made by medical 
professionals suggesting a link between the Veteran's current 
low back disorder and active duty are dependent on assertions 
that are not credible, such conclusions are of little 
probative value.  

The Board has also considered the Veteran's own statements 
asserting a nexus between his currently-diagnosed disorders 
and active duty service.  While the Board reiterates that the 
Veteran is competent to report symptoms as they come to him 
through his senses, disorders such as arthritis of the knee, 
hypertension, DDD of the back and skin disorders are not the 
types of disorders that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's diabetes mellitus and hearing loss claims arise 
from his disagreement with the initial evaluations following 
the grant of service connection.  Courts have held that once 
service connection is granted, the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA 
for these issues.

With respect to the remaining claims, the VCAA duty to notify 
was satisfied by way of a letter sent to the Veteran in March 
2005 that fully addressed all notice elements and was sent 
prior to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in August 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b) (2009).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
and service treatment records.  Further, the Veteran 
submitted private treatment records.  Next, specific VA 
medical examinations and opinions pertinent to the issues on 
appeal were obtained in October 2005 and December 2007.

	The Board finds that these examinations were adequate for 
evaluation purposes.  Specifically, the examiners reviewed 
the claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiners were not fully aware of the Veteran's past medical 
history or that they misstated any relevant fact.  

Although VA examinations and opinions were not obtained for 
the Veteran's skin disorder or left knee disorder, the Board 
finds that they are not warranted.  Given the absence of in-
service evidence of chronic manifestations of these 
disorders, the absence of identified symptomatology for many 
years after separation, and no competent evidence of a nexus 
between service and the Veteran's claim, a remand for a VA 
examination would unduly delay resolution.

The Board finds that the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  Therefore, a remand for 
an examination on these issues is not warranted.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A compensable rating for bilateral hearing loss is denied.

A rating in excess of 10 percent for diabetes mellitus prior 
to April 16, 2007, is denied.

A rating in excess of 20 percent for diabetes mellitus since 
April 16, 2007, is denied.

New and material evidence having been submitted to reopen the 
claim, the issue of entitlement to service connection for a 
low back disorder, diagnosed as DDD, is reopened.

Service connection for a low back disorder, diagnosed as DDD, 
to include as secondary to herbicide exposure is denied.

Service connection for hypertension, to include as secondary 
to herbicide exposure and as secondary to the Veteran's 
service-connected diabetes mellitus, is denied.

Service connection for a skin disorder, described as fungus 
to the legs and groin, to include as secondary to herbicide 
exposure, is denied. 

Entitlement to service connection for a left leg disorder, 
claimed as arthritis, is denied.  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


